Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 62/473,732, filed March 20, 2017, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 etseq.

Information Disclosure Statement
The IDS submissions on 9/07/2022, 9/07/2022, and 10/07/2022 have been reviewed. Some references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered.  Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication…” Applicant should provide the month of publication or note in the IDS statement that it is sufficiently earlier.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The 112(b) rejections are withdrawn in light of the amendments made by Applicant.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has previously amended the independent claims 1, 11, and 20 to state “a single tile dot product instruction” (emphasis added) which is not supported in the original disclosure. The specification does not limit the scope of the invention to decode a single instruction or the occurrence of one tile dot product instruction. Examiner notes this is based on the understanding that ‘single’ means ‘only one’ as used in related applications (e.g. 15/859,271) using similar language.
Applicant has previously amended the independent claims 1, 11, and 20 to state “generating eight products in parallel …” (emphasis added) which is not supported in the original disclosure. The closest support appears in [0163] which mentions “In some embodiments, multipliers 2112A-H perform all of the multiplications in parallel. In some embodiments, multipliers 2112A-H perform all of the multiplications serially, over one or more additional cycles.” This appears contemplative and is not described in sufficient detail to indicate applicant had clear possession of parallel operating FMAs at the time of filing. It appears these were added in an attempt to over 101 matters but even assuming arguendo, that support was there, given that the disclosure makes it clear the operations can be done in parallel or serial would mean this is not a meaningful distinction. Examiner would suggest removing the amendment.
Applicant has previously amended the independent claims 1, 11, and 20 to state “accumulating the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix to generate a sum by the accumulator” which is not supported in the original disclosure. The specification never discloses that accumulation is done with the eight products with the previous contents of the doubleword elements.  Support is limited outside of the near exact language called out as an example (e.g. Example 31) but at least in FIG. 21, assuming this is where Applicant would argue support, it appears to illustrate the accumulation is of the eight products themselves but doesn’t appear to be involved with the prior contents.  At best, FIG. 21 notes the saturation circuit is involved with the previous contents ([0162]) but this appears described as not involving the accumulation of them.  There is insufficient evidence that, at the time of filing, Applicant had possession of the invention as now claimed. Examiner would suggest removing the limitation or aligning it to better match the language and support associated with FIG. 21.
Applicant has amended the independent claims 1, 11, and 20 to state “saturating the sum to generate a saturated sum by the saturation circuit; and storing the saturated sum at element (M,N) of the identified destination matrix” which is not supported in the original disclosure. The specification never identifies a “saturated sum” nor does it detail the operations of the saturation circuit 2116 in the manner claimed. The closest support appears to come from FIG. 21 and related disclosure at [0162]. As noted above if this is the area support is derived from it would be better to match the language used therein instead of adding terms and concepts not identified in the original disclosure.

Claim Rejections - 35 USC § 101
The 101 rejections are withdrawn in light of the amendments made by Applicant. The claims are still directed to the abstract idea of dot product calculation but with the details of the FMA now claimed more specifically, the abstract idea is now tied to a particular machine and thus a practical application of the abstract idea. The claims are now eligible.

Prior Art Consideration
The current claims stand rejected under 35 USC 101 and 112 but are otherwise allowable over the prior art of records.  Specifically the prior art fails to teach the exact calculation process as disclosed in the claims, e.g. “generating eight products in parallel by multiplying each nibble of a doubleword (32-bit) element (M,K) of the identified first source matrix by a corresponding nibble of a doubleword element (K,N) of the identified second source matrix with a corresponding multiplier of the set of multipliers; accumulating the eight products with previous contents of the doubleword element (M,N) of the identified destination matrix to generate a sum by the accumulator; saturating the sum to generate a saturated sum by the saturation circuit; and storing the saturated sum at element (M,N) of the identified destination matrix”. The closest prior art, e.g. WO 2018/174925, belongs to Applicant.  Given the formal matters though the claims are not allowable at this time.

Response to Arguments
Applicants arguments filed 10/06/2022 have been fully considered but they are not persuasive.  Applicant argues in substance:
The Office action on page 5 alleges "Applicant has previously amended the independent claims 1, 11, and 20 to state 'a single tile dot product instruction' (emphasis added) which is not supported in the original disclosure." However, the Applicant's publication at paragraph [0159] recites "A TDP4BIT instruction is an improvement to a computer itself as it provides for support to perform a dot product between elements of two matrices within a matrix (tile) with a single instruction."
This argument is not persuasive. The claim language notes that the processor, method, or system decodes a single instruction and executes a single instruction. The specification does not, in any way, limit the processor to only decoding one instruction or only one instance of a particular instruction as currently claimed. While it appears that TDP4BIT is itself a single instruction the claim scope, as written, impacts the decoder and execution unit as a whole which is not supported. For example, the decoding circuity circuitry is not configured to decode a single (i.e. “only one”) instruction but rather multiple instructions, e.g. TDP4BIT, TILECONFIG ([0061]), TILELOAD ([0063]), TILESTORE ([0063]), etc.
Examiner believes the limitation is an attempt to clarify that the operations that follow are in response to one instruction, not multiple, but that is not the meaning of the claim as written nor is the instruction itself what is being claimed here, rather a processor. That processor is at no point limited to this particular instruction as claimed. Examiner suggests removing “single” from the claims.
The Office action on page 6 alleges "Applicant has further amendment the independent claims 1, 11, and 20 to state 'generating eight products in parallel ...' (emphasis added) which is not supported in the original disclosure." However, the Applicant's publication at paragraph [0160] recites "In some embodiments, multipliers 2112A-H perform all of the multiplications in parallel." (emphasis added). See also, FIG. 21.
This argument is not persuasive. The mention at [0163] is not in sufficient detail, there’s no discussion of how the values are loaded in parallel or how the accumulator is equipped to handle the receipt of these elements for example. Any mention appears purely cursory. The illustration in FIG. 21 shows the multipliers in a horizontal manner but in no way indicates that all eight products are generated in parallel. Examiner would suggest removing the parallel limitation - it’s not of value in patentable distinction as parallelizing is obvious - and instead clarify the operation a different way.
The Office action on page 6 alleges "Applicant has previously amended the independent claims 1, 11, and 20 to state 'accumulating and saturating the eight products with previous contents of the doubleword elements (M,N) of the identified destination matrix ...' which is not supported in the original disclosure." (emphasis added). However, the Applicant's publication at paragraph [0160] recites "the flow including generating eight products by using multipliers 2112A-H to multiply each nibble of a doubleword element (M,K) of the identified first source matrix by a corresponding nibble of a doubleword element (K,N) of the identified second source matrix; and using accumulator 2114 to accumulate and using saturation circuit 2116 to saturate the eight products with previous contents of the doubleword element (M,N) of the identified destination matrix." (emphasis added). See also, FIG. 24A
This argument is not persuasive. [0163] mentions saturating “the eight products with the previous contents of the doubleword element” but makes no mention of accumulating the eight products with the previous contents as currently claimed. FIG. 24A, at least as understood, appears to line up with this understanding. Examiner suggests revising the language to match what is supported.
In light of the claim amendments to clarify the hardware elements are configured to perform operations and minor clarifications throughout, the 112(b) rejections have been withdrawn. Applicant’s remarks and considerations in this matter are appreciated.
In light of the claim amendments to clarify of the specifics of FMAs, particularly the accumulation and saturation, the 101 rejections have been withdrawn. Applicant’s arguments regarding 101 are therefore moot and have not been addressed.
In the interest of compact prosecution Examiner notes the only remaining issues are 112(a) written description matters. Applicant should review the rejections and either remove the language in question, amend the limitations to more closely match the original disclosure, or explain the support in more detail than is currently provided. Examiner is available for an interview to discuss any potential clarification. Changes to the scope of the claims may need further search and consideration as some of the limitations in question under 112(a) are part of the reasons the rejections under 101 were removed and why there is no prior art rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571) 270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183